       Case 2:20-cv-00359-TOR      ECF No. 21    filed 11/20/20   PageID.80 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MODIFIED ATMOSPHERE
      ENTERPRISES, LLC,                             NO: 2:20-CV-0359-TOR
 8
                                Plaintiff,          ORDER OF VOLUNTARY
 9                                                  DISMISSAL WITHOUT PREJUDICE
            v.
10
      CRUNCH PAK, LLC,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal

14   Without Prejudice (ECF No. 20). Because Defendant has neither filed an answer

15   nor moved for summary judgment, Plaintiff has an absolute right to voluntarily

16   dismiss this case. Fed. R. Civ. P. 41(a)(1)(A)(i).

17   ACCORDINGLY, IT IS HEREBY ORDERED:

18         All claims and causes of action in this matter are DISMISSED without

19   prejudice and without costs or fees to any party.

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
       Case 2:20-cv-00359-TOR    ECF No. 21    filed 11/20/20   PageID.81 Page 2 of 2




 1         The District Court Executive is directed to enter this Order and Judgment of

 2   Dismissal, furnish copies to counsel, and CLOSE the file.

 3         DATED November 20, 2020.

 4

 5                                 THOMAS O. RICE
                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
